            CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 1 of 15




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

_______________________________________

Gary G. Gilbert,                                                     Court File No. __________

                       Plaintiff,
v.

Gordon Dihle, William D. Nelson, Corporate                           COMPLAINT
Legal, LLC, a Colorado limited-liability company,
and Lewis Roca Rothgerber Christie LLP, an
Arizona limited-liability partnership,

                 Defendants.
_______________________________________


       Plaintiff Gary G. Gilbert (“Gilbert”), through his undersigned counsel, brings the

following action for damages against the above-named defendants.

       JURY TRIAL DEMANDED.

                                          SUMMARY

       1.      The defendants created and published false written statements about Gilbert in

connection with his profession, which constitutes “defamation per se” under Minnesota law.

       2.      The defendants manufactured false evidence to support a claim for alleged

damages that the defendants’ client 1 asserted against Gilbert in a binding arbitration filed with

FINRA 2 in November 2018. 3 The defendants’ actions in that regard constitute abuse of

process and malicious prosecution.


1
  The referenced client is Capital Financial Services, Inc. (“CFS”).
2
  Financial INdustry Regulatory Authority
3
  Gilbert prevailed in that arbitration on July 24, 2019, FINRA Case No. 18-04093.

                                               -1-
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 2 of 15




       3.      The defendants also conspired with each other to abuse the legal process,

maliciously prosecute claims against Gilbert, and defame Gilbert.

                            SUBJECT MATTER JURISDICTION

       4.      Jurisdiction is proper in the United States District Court under 28 U.S.C. § 1332,

diversity of citizenship.

       5.      Gilbert is a resident of Minnesota.

       6.      Defendant Gordon Dihle (“Dihle”) is an attorney. Upon information and

belief, he is a resident of Colorado.

       7.      Defendant William D. Nelson (“Nelson”) is an attorney. Upon information and

belief, he is a resident of Colorado.

       8.      Defendant Corporate Legal, LLC (“CLL”) is a law firm. It is a Colorado

registered limited-liability company. Upon information and belief, CLL’s principal place of

business is in Colorado. Dihle owns and operates CLL.

       9.      Defendant Lewis Roca Rothgerber Christie LLP (“LRRC”) is a law firm. It is

an Arizona registered limited-liability partnership. Upon information and belief, LRRC’s

principal place of business is Arizona. Nelson is a partner of LRRC.

       10.     In this action, Gilbert seeks damages in excess of $75,000.

       11.     This Court thus has jurisdiction over this dispute under 28 U.S.C. § 1332.

                               PERSONAL JURISDICTION

Dihle and CLL

       12.     In November 2018, Dihle and CLL instituted a FINRA arbitration for their

client, CFS, against Gilbert, a Minnesota resident. That case, which was venued in Minnesota,


                                              -2-
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 3 of 15




and the circumstances surrounding it, form the basis for this lawsuit.

       13.     Dihle and CLL also defended that same client, CFS, in a FINRA arbitration that

Gilbert brought against CFS for defamation. That case, which was also venued in Minnesota,

involved the same facts, circumstances, and certain claims found in this lawsuit.

       14.     Dihle and CLL have thus had substantial contacts with Minnesota in connection

with the facts and circumstances forming the basis of this lawsuit.

       15.     Dihle and CLL have also represented CFS in other cases venued in Minnesota.

Dihle and CLL have thus had regular and continuing contacts with Minnesota beyond the

events described in this lawsuit.

       16.     Dihle and CLL are both subject to personal jurisdiction in Minnesota.

Nelson and LRRC

       17.     The genesis of the present dispute was a proposed written Statement of Claim

(“SOC”) that a CFS customer threatened to file with FINRA against CFS. The CFS customer

was a resident of Minnesota, and the proposed SOC called for an arbitration hearing venued

in Minnesota. Under FINRA rules, a final and binding arbitration hearing on that SOC would

indeed have been venued in Minnesota. CFS hired Nelson and LRRC to defend CFS in

connection with that Minnesota-based customer complaint. Nelson and LRRC helped

negotiate a settlement of that dispute before the SOC was filed with FINRA.

       18.     In connection with that settlement, Nelson and LRRC inserted false statements

into the settlement agreement, thereby manufacturing false evidence that they believed would

assist CFS in its anticipated claim against Gilbert, a Minnesota resident. Nelson and LRRC

had actual knowledge that CFS’s claim against Gilbert would be venued in Minnesota.


                                             -3-
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 4 of 15




       19.     Nelson and LRRC have thus had substantial contacts with Minnesota in

connection with the facts and circumstances forming the basis of this lawsuit.

       20.     Nelson and LRRC have also represented CFS in many other cases venued in

Minnesota. Nelson and LRRC have thus had regular and continuing contacts with Minnesota

beyond the events described in this lawsuit.

       21.     Nelson and LRRC are both subject to personal jurisdiction in Minnesota.

                                FACTUAL ALLEGATIONS

       22.     Gilbert was born in Minneapolis, Minnesota in October 1942. He has resided

in Minnesota his entire life.

       23.     In the summer of 2007, Gilbert embarked on a second career as a Registered

Representative (“RR”) in the investment industry. His first such job was working with an RR

named Steven Knuttila at an investment firm called Questar Capital Corp. (“Questar”). He

worked for Knuttila at Questar from September 2007 through June 2012.

       24.     In June 2012, CFS hired Knuttila to lead its branch office in Perham, MN. CFS

also hired Knuttila’s team, including Gilbert.

       25.     CFS is a FINRA-registered broker-dealer of investment securities. It is a wholly-

owned subsidiary of Capital Financial Holdings, Inc. (“CFHI”).

       26.     In addition to owning and operating defendant CLL, defendant Dihle serves as

General Legal Counsel for CFS. He is also the majority owner of CFHI, and serves as its

Chairman of the Board and Chief Executive Officer.

       27.     On June 12, 2012, Gilbert signed an Independent Contractor Agreement

(“ICA”) with CFS. Paragraph 3.1 of the ICA stated as follows:


                                                 -4-
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 5 of 15




       Indemnification. [Gilbert] shall indemnify [CFS] against any liability,
       loss or expense, including legal fees incurred by [CFS] arising out of or in
       connection with (a) allegations or claims that [Gilbert] violated federal
       or state securities laws or [Gilbert] violated federal or state securities
       laws or common law standards as to fraud or misrepresentation, or
       arising out of intentional wrongdoing or gross negligence by [Gilbert] in the
       course of activities performed on behalf of [CFS]; (b) allegations or claims
       against [Gilbert or CFS] that [Gilbert] violated any other laws or common
       law standards arising out of intentional wrongdoing or negligence on the
       part of [Gilbert] while performing activities for employers other than [CFS],
       or as an independent contractor for firms other than [CFS]; and (c) breaches
       of this Agreement by [Gilbert] or activities which do not comply with the
       written procedures and instructions provided to [Gilbert] by [CFS].

(emphasis added).

       28.     In August 2018, Gilbert resigned from CFS to join LPL Financial, LLC

(“LPL”). Up to the time of his resignation, Gilbert had not been the subject of any reportable

customer complaints while working for CFS.

       29.     On September 5, 2018, an attorney representing a customer of CFS sent an

email to Nelson and LRRC attaching a proposed Statement of Claim (“SOC”) against CFS.

That CFS customer, who is a Minnesota resident, will be referred to herein as John Doe. In

the proposed SOC, Customer Doe made various allegations of misconduct involving Knuttila

and CFS. However, Customer Doe made no allegations of wrongdoing against Gilbert. In

fact, Gilbert’s name never appeared anywhere in the proposed SOC.

       30.     On September 12, 2018, Nelson sent an email to Doe’s attorney stating that he

had reviewed the proposed SOC and discussed it with his client. Upon information and belief,

the “client” with whom Nelson discussed the proposed SOC was Dihle. In that email, Nelson

stated the following to Doe’s attorney: “Mr. [Doe] was not a customer of Steve Knuttila. His

registered representative was Gary Gilbert.”



                                               -5-
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 6 of 15




       31.     In response, Doe’s attorney wrote back the next day, emphasizing that Doe’s

complaint was against Knuttila and CFS – not Gilbert:

       My client was a client of both Mr. Knutilla and Mr. Gilbert. The solicitation
       was made by Knutilla, and Knutilla inflated my client’s net worth to get
       him into the investment by including term life insurance . To be clear, at
       no time was Mr. [Doe] an accredited investor. He is a barber, farmer, and cancer
       survivor who entrusted a significant portion of his net worth to Knutilla . I
       discussed your offer with my client. His response was that Knutilla made a
       promise that the investment would yield substantial income and he does not
       understand why the firm would not make good on Knutilla’s promise .
       (emphasis added)

       32.     On September 25, 2018, Nelson drafted and conveyed a settlement agreement

to Doe’s attorney (the “Agreement”). Nelson inserted the following prefatory clauses into the

Agreement:

              WHEREAS, Claimant was a customer of CFS and its registered
       representative, Gary Gilbert, in approximately 2013;
               WHEREAS, Claimant alleges claims against CFS relating to
       violation of federal and state securities laws and common law standards
       by Gary Gilbert who was Claimant’s financial advisor, CFS’s supervision of
       same, and Claimant’s investment in U.S. Energy Strategic Energy Income Fund
       III LP, all of which claims are denied by CFS; (emphasis added)

       33.     The first of those prefatory clauses, though technically true, implies a false

meaning – i.e., that Customer Doe’s complaint was directed at Gilbert.

       34.     The second prefatory clause is absolutely false. Customer Doe never alleged

any claims that Gilbert violated “federal and state securities laws and common law standards.”

       35.     Upon information and belief, Nelson and Dihle conspired to place that false

and defamatory language into the Agreement in an effort to create fake evidence to support

CFS’s planned indemnification claim against Gilbert. The false language that Nelson inserted

in the Agreement, not coincidentally, tracks precisely the indemnification language from


                                             -6-
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 7 of 15




Gilbert’s ICA that is highlighted in paragraph 27 above.

       36.     LRRC’s website includes the following information concerning Nelson’s

qualifications and experience:

       Nelson is a partner in the firm’s Securities Litigation practice group and a
       member of the Data Protection and Cybersecurity team. His practice is
       concentrated in the area of securities litigation, securities arbitration, and
       regulatory defense . Bill represents broker-dealers, registered investment
       advisors and individual securities professionals. Bill has been involved in
       more than four hundred arbitration proceedings, as counsel and as an
       arbitrator, before FINRA, NASD and AAA. . . . He has represented clients
       in investigation and enforcement actions before the SEC, FINRA and various
       state regulators. . . . Bill spent six years as Associate General Counsel to a New
       York Stock Exchange member firm where he had both legal and business
       responsibilities. He held various securities licenses including registered
       representative, general securities principal and branch office manager.
       Bill has also acted as an expert witness in securities arbitration matters .
       (emphasis added)

       37.     With that background and experience, Nelson had actual knowledge that the

false information he placed in the Agreement was required to be reported to FINRA regulators

as a “settlement of a written customer complaint” on Gilbert’s regulatory record through a

filing known as FINRA Form U5.

       38.     CFS, at Dihle’s direction, then amended Gilbert’s FINRA Form U5 to disclose

that it had settled a customer complaint that supposedly had been asserted against Gilbert.

That was false. Once the Form U5 was filed, that false information was available over the

Internet to anyone in the universe who might choose to look at Gilbert’s regulatory record. In

filing the false Form U5, CFS published Nelson’s false statements to the universe. Nelson and

Dihle both knew that CFS would be required to publish those false statements to the universe.

       39.     Gilbert’s new employer, LPL, became aware of the CFS-filed Form U5. LPL

then required Gilbert to amend his Form U4 to conform with the U5, as mandated by FINRA.


                                              -7-
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 8 of 15




       40.     Because of CFS’s report of a settled customer complaint against Gilbert, LPL

insisted that Gilbert use the title “Sales Assistant” rather than “Registered Representative.”

       41.     On November 13, 2018, Dihle sent a demand letter to Gilbert on CFS’s behalf,

seeking indemnification for the settlement with Customer Doe. Gilbert retained the

undersigned attorney to represent him in early December 2018. On December 12, 2018, the

undersigned attorney sent a letter to Dihle responding to the demand letter. Among other

things, Gilbert’s counsel requested a copy of Customer Doe’s complaint. Dihle never

responded to the December 12th letter from Gilbert’s counsel, and never provided a copy of

Customer Doe’s complaint.

       42.     Unbeknownst to Gilbert at the time of his attorney’s December 12th letter,

Dihle had already commenced a FINRA arbitration against Gilbert seeking indemnification

for the settlement payment to Customer Doe, FINRA Case No. 18-04093 [“1st FINRA Case”].

       43.     In connection with the 1st FINRA Case, Gilbert served discovery requests on

CFS, seeking a copy of Customer Doe’s complaint, among other things. Dihle refused to

produce it, requiring Gilbert to bring a Motion to Compel Discovery. On May 15, 2019,

Arbitrator Jack Elmquist granted Gilbert’s motion and ordered CFS to produce Customer

Doe’s complaint. Despite that order, Dihle still refused to produce Customer Doe’s complaint.

       44.     On July 24, 2019, Arbitrator Elmquist issued his final award, dismissing CFS’s

indemnification claim in its entirety. Under both the Federal Arbitration Act and Minnesota

Arbitration Act, the time for CFS to seek vacation of that arbitration award has expired.

       45.     Dihle’s absolute refusal to produce Customer Doe’s complaint, in direct

violation of Arbitrator Elmquist’s order requiring production, led Gilbert to conclude that the



                                              -8-
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 9 of 15




complaint must not accuse Gilbert of any wrongdoing. After all, if the complaint had

contained such allegations, Dihle would have been thrilled to produce it in support of CFS’s

indemnification claim. Gilbert further concluded that if Customer Doe never complained

about him, then the Form U5 that CFS filed would have been false and defamatory.

Accordingly, Gilbert commenced a new FINRA arbitration against CFS for defamation,

FINRA Case No. 19-01377 [“2nd FINRA Case”].

       46.     In the 2nd FINRA Case, Dihle again refused to produce a copy of Customer

Doe’s complaint; Gilbert again moved to compel discovery; and the arbitrators again ordered

production. By that time, Gilbert’s counsel had already obtained a copy of Customer Doe’s

complaint from Doe’s attorney – and Dihle knew that. Only then did Dihle choose to comply

with the arbitrators’ order and produce a copy of Doe’s complaint for the very first time.

       47.     The 2nd FINRA Case went to hearing on July 7 & 8, 2020. On August 5, 2020,

the three-person arbitration panel unanimously agreed that CFS had defamed Gilbert in its

Form U5 filing and was entitled to damages. The final award contains the following finding:

       [Gilbert] was never the subject of the Customer’s complaint. The Customer’s
       claims were directed against [CFS] and a different broker. . . . [Gilbert] did not
       recommend or execute the sales of the products the Customer complained
       about. [Gilbert] was not informed of the Customer’s claim until [CFS] requested
       contribution from [Gilbert] (which request was denied). [CFS] added [Gilbert]
       to the settlement agreement (in the Customer’s underlying dispute) without
       [Gilbert’s] knowledge or consent.

       48.     Based on that finding, the arbitration panel awarded Gilbert $40,000 in

compensatory damages, $40,000 in punitive damages, and $3,000 in discovery sanctions, plus

ordered FINRA to amend Gilbert’s Form U5 to remove the defamatory information from

Gilbert’s regulatory record.



                                              -9-
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 10 of 15




       49.     FINRA rules require that all arbitration awards be paid within 30 days of

issuance of the award, unless the defendant moves to vacate the award in a court of law. As

of the writing of this complaint, more than 30 days have passed since issuance of the award in

the 2nd FINRA Case. However, CFS has neither paid the award nor moved to vacate the

award. CFS thus stands in violation of FINRA’s rules with respect to that award. Gilbert is

now pursuing judicial confirmation of that award in a separate legal proceeding.

       50.     All of the preceding allegations are realleged in each of the following counts.

                                          Count I
                                     Defamation Per Se
                                  (Against All Defendants)

       51.     The Agreement that Nelson drafted with Dihle’s assistance stated that

Customer John Doe “alleges claims against CFS relating to violation of federal and state

securities laws and common law standards by Gary Gilbert.” That statement was false (the

“False Statement”). Customer Doe never accused Gilbert of any wrongdoing whatsoever.

       52.     The False Statement harmed Gilbert’s reputation and related specifically to

Gilbert’s profession, trade, or business. The False Statement thus constitutes “defamation per

se” under Minnesota law.

       53.     The False Statement was published to the general public through the Form U5

that CFS filed with FINRA. Nelson had actual knowledge that the False Statement he created,

with Dihle’s assistance, would be published to the general public through the Form U5.

       54.     Dihle assisted Nelson in drafting the False Statement, then Dihle directed CFS

to file an amended Form U5 with FINRA, resulting in publication of the False Statement to

the general public.


                                             - 10 -
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 11 of 15




       55.     Under Minnesota law, where defamation per se is established, the jury is charged

with determining “the amount of money Plaintiff is entitled to receive for (1) Harm to his

reputation and standing in the community; (2) Mental distress; (3) Humiliation; and (4)

Embarrassment. No evidence of actual harm is required .” MINN. CIV. JIG 50.50

“Presumed Damages” (emphasis added).

       56.     Gilbert has suffered harm to his reputation and standing in the community;

mental distress; humiliation; and embarrassment as a direct and proximate result of the False

Statement. He is entitled to a substantial monetary award as a result.

       57.     When defaming Gilbert, Dihle and Nelson were both acting within the scope

of their employment at CLL and LRRC respectively. Accordingly, CLL and LRRC are legally

liable for the torts of their agents under the doctrine of “respondeat superior” and other

theories of secondary liability.

       58.     Gilbert seeks damages in excess of $75,000 for defamation per se against all

defendants, jointly and severally.

                                            Count II
                                        Abuse of Process
                                     (Against All Defendants)

       59.     By including the False Statement in the Agreement, Nelson and Dihle

intentionally manufactured fake evidence to support CFS’s anticipated indemnification claim

against Gilbert (the “Fake Evidence”).

       60.     Dihle attached the Fake Evidence as an exhibit to CFS’s indemnification claim

against Gilbert. Nelson knew Dihle intended to use the Fake Evidence as evidence against

Gilbert in a legal proceeding.



                                             - 11 -
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 12 of 15




       61.     In creating the Fake Evidence, the defendants acted intentionally, with malice,

and with a conscious disregard for Gilbert’s rights. The defendants’ deceit at creating the Fake

Evidence, plus defendants’ refusal to provide Gilbert or his counsel with a copy of Customer

Doe’s written complaint, are evidence of defendants’ malicious intent.

       62.     In the absence of the Fake Evidence, CFS did not have a viable indemnification

claim against Gilbert. The claim thus constituted sham litigation.

       63.     Gilbert ultimately prevailed on the indemnification claim. However, he suffered

damages in terms of costs and legal fees required to defend against the frivolous claim. He

also suffered harm to reputation and emotional distress as a direct and proximate result of the

defendants’ abuse of process. Gilbert is entitled to a substantial monetary award as a result.

       64.     While manufacturing the Fake Evidence and abusing the legal process, Dihle

and Nelson were both acting within the scope of their employment at CLL and LRRC

respectively. Accordingly, CLL and LRRC are legally liable for the torts of their agents under

the doctrine of “respondeat superior” and other theories of secondary liability.

       65.     Under MINN. STAT. § 481.07, if an attorney acts in a manner intending to

deceive a court or a party to an action, “the attorney shall be liable to the party injured in treble

damages.” Under MINN. STAT. § 481.071, “every attorney . . . who shall be guilty of any deceit

or collusion, or shall consent thereto, with intent to deceive the court or any party . . . shall be

guilty of a misdemeanor and, in addition to the punishment prescribed by law, shall forfeit to

the party injured treble damages, to be recovered in a civil action.”

       66.     Under the statutes quoted in the prior paragraph, defendants are liable to

Gilbert for three times the damages that Gilbert suffered as a result of defendants’ deceit.



                                               - 12 -
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 13 of 15




       67.     Gilbert seeks damages in excess of $75,000 for “abuse of process” against all

defendants, jointly and severally.

                                             Count III
                                       Malicious Prosecution
                                      (Against Dihle and CLL)

       68.     Under Minnesota law, a tort for Malicious Prosecution exists if (i) the under-

lying legal proceeding was brought without probable cause and with no reasonable grounds to

believe the party would prevail; (ii) the legal proceeding was instituted with malicious intent;

and (iii) the legal proceeding ultimately terminated in favor of the party asserting the malicious

prosecution claim.

       69.     A claim for indemnification must be based on a viable contract. The only

contract that existed between CFS and Gilbert was the ICA. The only reference to an

agreement to indemnify is found in paragraph 3.1 to the ICA, quoted in paragraph 27 above.

       70.     Under the terms of paragraph 3.1, Gilbert’s duty to indemnify CFS is limited to

situations in which one of his customers accuses Gilbert of wrongdoing.

       71.     Customer Doe never accused Gilbert of wrongdoing in Doe’s written

complaint. In fact, Doe never mentioned Gilbert in his complaint. Furthermore, Doe’s

attorney informed Nelson in an email dated September 13, 2018 that Doe’s claims were against

Knuttila and CFS – not Gilbert – thereby erasing any doubt.

       72.     On the true facts, Dihle did not have “probable cause” to assert an indemnifica-

tion claim against Gilbert, nor did Dihle have reasonable grounds to believe that CFS could

ultimately prevail on such a claim.

       73.     Dihle pursued the claim against Gilbert anyway, likely because Gilbert no longer



                                              - 13 -
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 14 of 15




worked for CFS, making Gilbert an easy target. Dihle’s malicious intent in pursuing Gilbert is

evident from Dihle’s decision to create Fake Evidence, with Nelson’s substantial assistance,

without which CFS had no claim against Gilbert.

       74.     The arbitrator dismissed CFS’s indemnification claim with prejudice. Thus, the

legal proceeding ultimately terminated in favor of Gilbert, meeting the final element of a claim

for malicious prosecution.

       75.     Gilbert suffered damages in terms of costs and legal fees required to defend

against the frivolous claim. He also suffered harm to reputation and emotional distress as a

direct and proximate result of the Dihle/CLL’s malicious prosecution. Gilbert is entitled to a

substantial monetary award as a result.

       76.     While maliciously prosecuting Gilbert for indemnification, Dihle was acting

within the scope of his employment at CLL. Accordingly, CLL is legally liable for the torts of

Dihle under the doctrine of “respondeat superior” and other theories of secondary liability.

       77.     Gilbert seeks damages in excess of $75,000 for “malicious prosecution” against

Dihle and CLL, jointly and severally.

                                           Count IV
                                       Civil Conspiracy
                                    (Against All Defendants)

       78.     All defendants agreed with each other to (i) defame Gilbert; (ii) abuse the legal

process against Gilbert; and (iii) maliciously prosecute claims against Gilbert. All defendants

provided substantial assistance in furthering that agreement.

       79.     Dihle and Nelson conspired to insert the False Statement into CFS’s settlement

agreement with Customer Doe, thereby creating Fake Evidence intended to benefit CFS in its



                                             - 14 -
             CASE 0:20-cv-01932 Document 1 Filed 09/11/20 Page 15 of 15




indemnification claim against Gilbert. The Fake Evidence was indeed used by Dihle in his

pursuit of the indemnification claim against Gilbert.

       80.     Dihle and Nelson had actual knowledge that the Fake Evidence they created

was required to be disclosed on Gilbert’s Form U5. Dihle directed CFS to amend Gilbert’s

Form U5 to disclose the Fake Evidence.

       81.     As a direct and proximate result of the activities described herein, Gilbert has

suffered damages and deserves significant compensation.

       82.     While conspiring to harm Gilbert as described herein, Dihle and Nelson were

both acting within the scope of their employment at CLL and LRRC respectively. Accordingly,

CLL and LRRC are legally liable for the civil conspiracy of their agents under the doctrine of

“respondeat superior” and other theories of secondary liability.

       83.     Gilbert seeks damages in excess of $75,000 for “civil conspiracy” against all

defendants, jointly and severally.


       WHEREFORE, Plaintiff Gary Gilbert requests judgment in his favor and against all

defendants, jointly and severally, for damages in excess of $75,000; treble damages under

MINN. STAT. §§ 481.07 & 481.071; all costs and disbursements; and such other and further

relief as the Court may deem just and proper.

Dated: September 11, 2020                             /s/ F. Chet Taylor
                                                      F. Chet Taylor (MN Atty No. 196071)
                                                      ARIES LEGAL, plc
                                                      20 Second Street NE, Suite 806
                                                      Minneapolis, MN 55413
                                                      p. (612) 722-4300
                                                      f. (612) 722-4343
                                                      e. Chet@AriesLegal.com
                                                      ATTORNEY FOR PLAINTIFF
                                             - 15 -
